Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the specification at [0001], please replace “10,533,428” with - -10,553,428 - - . and add reference to 16/773547, now U. S. Patent 11,270,884, issued February 4, 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the third etch” lacks antecedent basis.  
Also the claims is unclear as the second etch recites etching “to partially remove a portion of the thickness of the etch stop layer beneath the removed portion of the absorber layer ......  maintaining a remaining thickness of the etch stop layer underneath the removed portion of the absorber” and “maintaining the remaining thickness of the etch stop layer through a termination of the method of manufacturing the reticle”.  
	To exclude further processing, the applicant might replace “comprising”  with - -consisting of- - 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Abe et al. JP 2011-197375.
Abe et al. JP 2011-197375 (machine translation attached) teaches in  example 1, a quartz substrate coated with alternating layers of Si and Mo with an 11 nm Si capping layer.  A CrN buffer layer (etch stop layer of the claims) was then coated, a first 50 nm TaN absorber layer, a first 15 nm TaO layer (described as etch stop), a second 50 nm TaN layer and a second 15 nm TaO (hard mask of the claims) to form a mask blank. A photoresist was used to pattern the second TaO (hard mask) layer, using a fluorine gas etch.  The second TaN layer was then etched with a chlorine etch. The first TaO layer was then etched with Florine gas and the first TaN layer etched with chlorine gas.  The remaining resist was removed ands the mask washed.  The mask was then inspected for defects, a second resist was applied and the patterning/etching process repeated to correct the defect and the CrN layer was then etched using a combination of chlorine and oxygen [0080-0088].  Useful hardmasks includes TaO, TaNO, TaBO and TaBNO [0078]. The use of Si or Ru was the capping layer is disclosed [0073]. 
	The applicant may argues, that the claims preclude fully etching the (CrN) etch stop layer, but the claims include “comprising” in the preamble and the function of the etch steps is not clear.  The applicant might choose to limit the claims by replacing “comprising”  with - - consisting of- -  or adding a step described in the specification relating to removing the mask form the etch chamber or mounting the mask for use.
Claims 1-3,5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kanayama et al. JP 2008-277397.
Kanayama et al. JP 2008-277397 (machine translation attached) teaches the coating of a quartz substrate with alternating layers of Si/Mo with a Si capping layer.  The capping layer is coated with a Ru buffer layer a 75 nm TaSi absorber layer and a 27 nm TaSiO film.   This was coated with a resist, which was exposed and developed to form the desired pattern. The resist was used to mask the etching of the TaSiO layer with C2F6/O2/He.  A Cl2/He etch was then used to pattern the TaSi layer (this was evaluated for reflectance contrast between the areas with the exposed buffer layer and the absorber areas.  The Ru buffer layer was then etched using Cl2/O2 [0047-0055]. The buffer layer can be Ru or SiO2 [0031]. 
The applicant may argues, that the claims preclude fully etching the (CrN) etch stop layer, but the claims include “comprising” in the preamble and the function of the etch steps is not clear.  The applicant might choose to limit the claims by replacing “comprising”  with - - consisting of- -  or adding a step described in the specification relating to removing the mask form the etch chamber or mounting the mask for use.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. JP 2011-197375.
It would have been obvious to one skilled in the art to modify the process of example 1 by replacing the Si capping layer with Ruthenium based upon the disclosed equivalence at [0073]. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. JP 2011-197375, in view of Hosoya et al. JP 2005-268750. 
Hosoya et al. JP 2005-268750 (machine translation attached) in example 1 teaches a quartz substrate with alternating layers of Si/Mo with a MoRu capping layer.  The capping layer is coated with a CrNx buffer layer a 80 nm TaBN absorber layer.  This was coated with a resist and dry etching used to transfer the pattern into the absorber layer., followed by etching the buffer layer [0035-0039]. The use of Mo/Si, Ru/Si, Mo/Be, Si/Nb, and Si/Mo/Ru/Mo laminated periodic films in forming the reflective multilayer is disclosed [0027]. The use of Cr buffer layers when Ta absorber layers are used is disclosed [0006 ,0023]. 
	It would have been obvious to modify the processes exemplified or rendered obvious by Abe et al. JP 2011-197375 by replacing the Mo/Si reflective multilayer with a Ru/Si multilayer with a reasonable expectation of forming as useful reflective EUV mask based upon the equivalence taught in Hosoya et al. JP 2005-268750 at [0027]. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11270884. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent include all the limitation of the identified claims of the instant application as well as further limitations (they are not identical in scope).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10553428. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent include all the limitation of the identified claims of the instant application as well as further limitations (they are not identical in scope).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 8, 2022